DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
An injector comprising no adapter on the inner sleeve as in Figures 1-13
The injector and spray nozzle adapter of Figures 14A-14E
The injector and luer connector adapter of Figure 15
 The species are independent or distinct because they are mutually exclusive in their operation. The injector of group A may be modified to comprise the inner sleeve adapters of groups B and C, however, it has separate utility on its own as a standard syringe-type device, in addition, the spray nozzle adapter of group B cannot be used in conjunction with the luer adapter of group C and vice versa. In addition, they provide different means of dispensing a therapeutic substance from the injector. The injectors of groups A, B, and C therefore have separate and distinct utility and modes of drug delivery. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 26 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Joseph Powers on January 29, 2021 a provisional election was made without traverse to prosecute the invention of species B, claims 1, 24, 25, and 31-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-8, 10,  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alchas et al. (US 2001/0056263).
Regarding claim 1, Alchas discloses an injector for delivering a medicament comprising: an outer sleeve (12) defining a longitudinal axis; an inner sleeve (20) disposed partially within the outer sleeve (Figure 2); and a syringe (injection system 22, 26, 28, 34) having a barrel (outer surface of 22), a needle (34) mounted to the distal end of the barrel (Figure 2), a plunger rod (26), and a seal (28) slidably mounted in the barrel (e.g., Figures 2-5), wherein the plunger rod is engaged with the outer sleeve in a fixed spatial relationship such that the plunger rod and the outer sleeve translate as a unit throughout operation of the injector (Paragraph [0027], Figures 2-5) wherein the outer sleeve is disposed and configured for axial translation relative to the inner sleeve from a first configuration (Figure 2) wherein the inner sleeve extends from the outer sleeve a first distance to a second configuration (e.g., Figure 4) in which the inner sleeve extends from the outer sleeve a second distance that is less than the first distance, and further wherein in a third configuration (Figure 5, a locked post-injection state; Paragraph [0036]) the inner sleeve extends from the outer sleeve a third distance that is greater than the second distance and the inner sleeve is restricted from axially translating with respect to the outer sleeve (the injector is locked as above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alchas in view of Wolf et al. (US 4,767,416).
Regarding claims 24, 31, and 33, Alchas discloses the invention substantially as set forth above for claim 1 (and which structure is intended to be applied to claim 31 as well), but does not explicitly disclose a spray nozzle and associated structure. 
Wolf et al. (henceforth Wolf) teaches a spray nozzle for a syringe (20, Figure 2) wherein the spray nozzle is attached to the distal end of a syringe  (10) and comprises a body defining a first chamber (e.g., luer connector area for receiving needle hub); a shoulder at an end of the first chamber (tapered proximal portion of conduit 25); a tip extending from the end of the body (comprising nozzle 22) and defining a second chamber (e.g., conduit 25), the tip having one or more holes (spray orifice 23) configured to allow medicament to be expelled through the one or more holes (Col. 2, lines 38-54). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the injector of Alchas to comprise a spray nozzle adapter as taught by Wolf so as to allow for the injector to be used to deliver a medicament to a patient’s nasal passage thereby providing additional utility to the injection system as taught by Wolf. In addition, in the cited combination, the spray nozzle would be attached to the inner sleeve (or second sleeve) so as to maintain the needle covering capability along with the additional utility of the spray nozzle. In this manner the inner sleeve would contact the shoulder and the injector used in its disclosed manner to deliver a medicament through the nozzle. As .
Claims 25 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alchas in view of Wolf, and further in view of Whitehouse et al. (US 4,559,043).
Regarding claims 25 and 32, Alchas/Wolf teach the claimed invention substantially as set forth above for claims 1, 24, and 31, but do not explicitly disclose a septum between the first and second chambers of the spray nozzle. 
Whitehouse et al. (henceforth Whitehouse) teaches an assembly with a pierceable septum (18) which separates a connector (10) into two chambers (e.g., Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the spray nozzle of Alchas/Wolf to comprise a septum within the bore as it is well-known in the art to provide such a pierceable sealing means within a connector to maintain sterility of the device throughout use (see e.g., Col. 1, lines 38-49). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN L ZAMORY/Examiner, Art Unit 3783            

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783